office_of_chief_counsel internal_revenue_service memorandum number release date cc pa gtarmstrong postn-107614-10 uilc date date to laura pinto attorney estate gift_tax from susan t mosley senior technician reviewer procedure administration subject equitable remedies and time-barred gift_tax this memorandum responds to your request for assistance this advice may not be used or cited as precedent legend date year a year b year c year d year e f g h ----------------------- ------- ------- ------- ------- ------- --------------- -------- -------------- postn-107614-10 i j -------------- ------------ issue sec_1 whether the recent grant of statutory authority to the tax_court to apply the equitable_recoupment doctrine under sec_6214 as amended by the pension_protection_act of affects the conclusions reached in fsa fsa addressed a situation in which an estate included gift_tax that was not timely assessed and therefore not paid in determining the amount of gift_tax paid or payable on the estate’s tax_return whether the service may assert the equitable remedies of duty_of_consistency or equitable_estoppel in a situation in which an estate includes gift_tax that was not timely assessed and therefore not paid in determining the amount of gift_tax paid or payable on the estate’s tax_return conclusion sec_1 no the grant of statutory authority to the tax_court to apply the equitable_recoupment doctrine does not change the conclusions reached in fsa as they pertain to this case no the service should not assert the equitable remedies of duty_of_consistency and equitable_estoppel in this case facts decedent died on date decedent’s estate timely filed a form_706 united_states estate and generation-skipping_transfer_tax return on that return on line part tax computation the estate reported adjusted_taxable_gifts in the amount of dollar_figuref adjusted_taxable_gifts are the total taxable_gifts within the meaning of sec_2503 made by the decedent after date other than gifts that are includible in decedent’s gross_estate on line part tax computation the estate reported dollar_figureg as the total gift_tax paid or payable with respect to gifts made by the decedent after date on line of the return the estate reported a balance due of dollar_figureh in year a the service selected the estate’s tax_return for examination having concluded that the estate had incorrectly reported the amount of decedent’s adjusted hereinafter this deduction will be referred to as gift_tax paid or payable postn-107614-10 taxable_gifts the service based this conclusion on decedent’s erroneous year b form_709 united_states gift and generation-skipping_transfer_tax return on that return line part tax computation decedent reported gift_tax due in the amount of dollar_figureg upon further review decedent should have reported gift_tax in the amount of dollar_figurei the discrepancy arose from the decedent’s failure to properly report gift_taxes stemming from gift_tax returns filed in year c year d and year e when the adjustment is made to the estate’s tax_return to account for this discrepancy the resulting deficiency is dollar_figurej this deficiency calculation includes a correlating increase in the estate’s deduction for gift_tax paid or payable it is our understanding that the limitations_period now bars assessment of the gift_tax decedent failed to report on its year b gift_tax_return law and analysis you have asked our assistance with regard to whether the service may use equitable_recoupment or other equitable remedies to recoup the gift_tax that was not timely assessed and therefore not paid but nevertheless was utilized in the determination of gift_tax paid or payable on the estate’s tax_return as noted in your request for advice our office previously addressed a similar issue in for which we issued field_service_advice fsa in that fsa our office determined the service could not set use equitable_recoupment because in our view the tax_court did not have the authority to apply that doctrine the fsa did suggest however that other equitable remedies might be available to the service to recoup the time-barred gift_tax you have asked us to reconsider our conclusions based on the grant of statutory authority to the tax_court to apply equitable_recoupment for the reasons set forth below we will follow the conclusions set forth in fsa even in light of the tax court’s statutory authority to apply the equitable_recoupment doctrine additionally we conclude that the service should not assert the equitable remedies of duty_of_consistency or equitable_estoppel under the circumstances set forth below fsa addressed a factual situation wherein an estate included year gifts in computing its gift_tax paid or payable under sec_2001 even though the year gifts were not included in calculating gift_tax paid for taxable years year year and year at the time the estate filed its return assessment of the year gifts taxes was barred the fsa concluded that while the estate would be unjustly enriched by inclusion of the year gifts in determining the gift_tax paid or payable equitable_recoupment could not be asserted the fsa based this conclusion primarily on the national office’s view that the tax_court lacked the authority to apply the equitable_recoupment doctrine after the issuance of fsa the congress in granted the tax_court the authority to apply equitable_recoupment to the extent the remedy is available in civil tax cases before the district courts and the court of federal claims sec_6214 as amended by the pension_protection_act of pub_l_no we conclude that though our office’s reasoning in the fsa was substantially based on the tax court’s lack of authority to apply equitable_recoupment the subsequent grant of postn-107614-10 authority to the tax_court does not change our conclusion that equitable_recoupment does not permit the service to collect the time-barred gift_tax as explained in fsa and in your request for advice the doctrine_of equitable_recoupment requires proof of four elements t hat the refund or deficiency for which recoupment is sought by way of offset is barred by time that the time-barred offset arises out of the same transaction item or taxable_event as the overpayment or deficiency that the transaction item or taxable_event has been inconsistently subject_to two taxes and that if the subject transaction item or taxable_event involves two or more taxpayers there is sufficient identity of interest between the taxpayers subject_to the two taxes so that the taxpayers should be treated as one fsa citing and discussing 295_us_247 301_us_532 302_us_56 and 329_us_296 use of equitable_recoupment is limited to defending against a valid claim it allows an otherwise time- barred claim arising out of the same transaction to be used as a defense or credit against any additional tax 107_tc_189 emphasis added further the party asserting equitable_recoupment may not affirmatively collect the time-barred underpayment or overpayment_of_tax equitable_recoupment ‘operates only to reduce a taxpayer’s timely claim for a refund or to reduce the government’s timely claim of deficiency ’ 101_tc_551 quoting 766_f2d_1038 7th cir under the facts as presented to us in your request for advice the service has determined a deficiency of dollar_figurej based on an upward adjustment in the estate’s adjusted_taxable_gifts and a correlating adjustment in its gift_tax paid or payable upon timely issuance of a notice_of_deficiency and a timely petition under sec_6213 the estate could then contest the service’s determination in the tax_court because the issue before the tax_court would be the validity of the service’s determination as opposed to the estate’s claim for a refund of taxes already paid there would be no amount against which the service could assert the time-barred gift_tax an argument based on equitable_recoupment under these circumstances would therefore be offensive rather than defensive in posture this type of affirmative collection of tax does not square with the purposes behind the equitable_recoupment doctrine see mueller t c pincite p arty asserting equitable_recoupment may not affirmatively collect the time-barred underpayment or overpayment_of_tax in addition while it is true that the doctrine_of equitable_recoupment is designed to prevent inequitable windfalls it is only those windfalls resulting from inconsistent tax treatment of a single transaction item or event that the doctrine is designed to remedy here the use of the time-barred gift_tax in determining gift_tax paid or payable is not necessarily inconsistent with the exclusion postn-107614-10 from the decedent’s gift_tax returns if anything this inconsistency is statutory and should not be redressed through equitable means furthermore as noted in the fsa but for the equitable_recoupment argument there would be no basis for recovering the time-barred gift_tax equitable_recoupment cannot be the sole basis for jurisdiction 494_us_596 while the tax_court would have jurisdiction over the estate’s deficiency that jurisdiction would result from the service’s own deficiency determination effectively by issuing the statutory notice the service would be boot-strapping itself into a position where it could both assess the deficiency as well as recoup the gift_tax in the same tax_court proceeding this too does not harmonize with the purposes behind the equitable_recoupment doctrine we similarly conclude that the service should not assert the equitable remedies of duty_of_consistency or equitable_estoppel in this case the duty_of_consistency is an equitable doctrine that federal courts will employ to prevent unfair tax gamesmanship hollen v commissioner tcmemo_2000_99 105_tc_324 the doctrine is based on the theory that the taxpayer owes the commissioner the duty to be consistent and will not be permitted to benefit from the taxpayer’s own prior error or omission cluck t c pincite the doctrine requires proof of three elements the taxpayer has made a representation in one year the service has acquiesced in or relied on that representation for that year and the taxpayer desires to change that representation in a later year at a time when the period of limitations bars adjustments to the prior year see id pincite 103_tc_525 here decedent filed a year b gift_tax_return reporting a gift_tax due amount of dollar_figureg which failed to account for prior gift_tax likewise on its return the estate reported a gift_tax paid or payable amount of dollar_figureg while the service acquiesced in the decedent’s position on the year b gift_tax_return it is not the decedent or the estate who now desires to change that representation rather it is the service who is making this adjustment to the gift_tax paid or payable amount to correlate with the upward adjustment in the estate’s adjusted_taxable_gifts further any duty_of_consistency argument raised by the service would be an attack on the treatment of the gift_tax in the prior year’s return not the later year which would be at issue in the deficiency proceeding by raising the consistency argument before the tax_court the service would in effect be arguing for an adjustment to the decedent’s representation in a prior closed_year rather than advocating the court to preclude the decedent’s estate from taking an inconsistent_position in the later year such relief is not the type of remedy afforded by the duty_of_consistency doctrine for similar reasons the service should not assert the doctrine_of equitable_estoppel equitable_estoppel requires the government to demonstrate that the taxpayer made a false representation the representation is a statement of fact not of law the government reasonably relied on the taxpayer’s representation and the government was not aware of the true facts 110_tc_321 here the service would not be arguing that the estate should be estopped postn-107614-10 from including the time-barred gift_tax in its calculation of the gift_tax paid or payable amount it is our understanding that this adjustment is necessary in light of the corresponding adjustment to the estate’s adjusted_taxable_gifts rather the service is arguing that the decedent’s representation as to the gift_tax due on the year b gift_tax_return allows the service to recoup the otherwise time-barred gift_tax this type of relief is not contemplated by the equitable_estoppel doctrine accordingly we conclude that the grant of statutory authority to the tax_court to apply equitable_recoupment does not alter our conclusions set forth in fsa furthermore we conclude that the equitable remedies of duty_of_consistency and equitable_estoppel do not apply in this case this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
